Citation Nr: 1821995	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-28 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for gastroesophageal reflux disease ("GERD"), claimed as digestive problem.

3.  Entitlement to service connection for a heart disability, to include an undiagnosed illness causing chest pain, and to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for right elbow disability, to include an undiagnosed illness causing right elbow pain, tingling, and tenderness.

5.  Entitlement to service connection for left elbow disability, to include an undiagnosed illness causing left elbow pain, tingling, and tenderness.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for nasal allergies.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for gum disability, to include gum disease and an undiagnosed illness causing gum pain and sensitivity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1988, and December 1988 to October 2010.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Winston, Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection of left ventricular hypertrophy claimed as chest pain, bilateral elbow condition, sinusitis, nasal allergies, hemorrhoids and gum disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a Chronic Fatigue Syndrome disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of GERD resulting from his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a Chronic Fatigue Syndrome disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Resolving doubt in favor of the Veteran, service connection for GERD is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See July 2011 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided a VA examination relating to Chronic Fatigue Syndrome in November 2010.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available records.  The Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Legal Criteria for Persian Gulf War Service

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

Chronic Fatigue Syndrome

The Veteran claims Chronic Fatigue Syndrome due to Persian Gulf War service under 38 C.F.R. § 3.317.  

Notably, the Veteran is service-connected for obstructive sleep apnea.

The Veteran's STRs reflect difficulty sleeping in August 2009 and May 2010.

In November 2010, the Veteran appeared for a VA examination for separation from service.  Sleep apnea was diagnosed.  The examiner found that the claimed Chronic Fatigue Syndrome did not meet criteria for diagnosis.  The examiner stated that the Veteran's symptoms of excessive fatigue had onset just prior to diagnosis of sleep apnea.  The examiner stated that it was more likely that the symptoms were related to sleep apnea.

The Veteran appeared for a VA examination in regard to sleep apnea in March 2016.  The examiner noted persistent daytime hypersomnolence, daytime fatigue and falling asleep during the day were symptoms attributable to sleep apnea.

The Board notes that the Veteran reports fatigue symptoms.  However, the evidence supports that these fatigue symptoms are not due to Chronic Fatigue Syndrome or otherwise undiagnosed illness, but rather service-connected sleep apnea.  The Board gives most probative weight to the VA examiner's opinions, which provide competent, medical evidence that the Veteran's fatigue symptoms are most likely attributed to his service-connected sleep apnea.  The November 2010 VA examiner's opinion finds that Chronic Fatigue Syndrome is not established, as the onset of fatigue symptoms just prior to sleep apnea diagnosis indicates it is more likely the fatigue stems from sleep apnea.  Further, the March 2016 VA examination states that the sleep apnea encompasses the fatigue symptoms.

In regard to the Veteran's contention that he suffers from Chronic Fatigue Syndrome, the Board notes that lay people are generally not competent to diagnose or determine the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is similarly not competent without medical expertise to establish that he suffers from Chronic Fatigue Syndrome, or to attribute his symptoms of sleep disturbance to Chronic Fatigue Syndrome as opposed to sleep apnea.

The preponderance of the evidence is against the claim, as the competent, medical evidence of record supports that the fatigue symptoms are most likely attributed to already service-connected sleep apnea, rather than Chronic Fatigue Syndrome or otherwise undiagnosed illness.  The benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Service connection for Chronic Fatigue Syndrome is not warranted.

GERD

The Veteran claims service connection for gastroesophageal reflux disease ("GERD"), claimed as digestive problem.

The STRs confirm gastroesophageal symptoms, as the Veteran reported frequent heartburn in August 2009 and May 2010.  

The November 2010 VA examination noted diagnosis of GERD.  Subsequent VA treatment records note diagnosis of GERD and that the Veteran takes daily medication for GERD.

The first indication of GERD symptoms was in service and diagnosis of GERD was made within one year of discharge.  As such, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from GERD as caused by his service.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for GERD is warranted.


ORDER

Service connection for Chronic Fatigue Syndrome is denied.

Service connection for gastroesophageal reflux disease, claimed as digestive problem, is granted.


REMAND

Chest Disability

As it is unclear if the Veteran has a current heart disability, to include an undiagnosed illness, a VA examination is warranted.

STRs reflect repeated complaints of chest disorder.  In August 1985, the Veteran was diagnosed with left ventricular hypertrophy.  It was noted that atypical chest pain was possibly secondary to hypertension (the Veteran is service-connected for hypertension).  In December 1983, the Veteran complained of shortness of breath and chest pain.  In October 2008, the Veteran was diagnosed with angina pectoris.  In May and June 2010, he reported chest pain.

The November 2010 VA examination, upon separation from service, examined the Veteran and found normal heart.  Chest pain was noted.

A VA examination is required to determine if the Veteran suffers from a heart disability with symptoms of chest pain.  The examiner will also be asked to discuss the possibility of an undiagnosed illness, in light of the November 2010 finding of normal heart, and disability caused or aggravated by service-connected hypertension.

Bilateral Elbows

As it is unclear if the Veteran has a current disability relating to his elbows, to include an undiagnosed illness, a VA examination is warranted.

The STRs reflect complaints of elbow pain.  In August 2009, the Veteran reported elbow pain.  In May 2010, he reported tingling in the elbows.

The November 2010 VA examination, upon separation from service, recorded bilateral elbow symptoms, in particular tingling to both elbows with heavy lifting and moderate flare-ups of joint disease every 2-3 weeks.  The Veteran indicated he takes ibuprofen for his elbows.  There was bilateral elbow tenderness and some limitation of motion found in the elbows.  X-rays revealed no acute fracture, subluxation, or "significant appearing" degenerative changes affecting the elbows.  The examiner concluded "normal bilateral elbows," but in the same statement indicated the Veteran suffers functional impairment due to joints.

In light of the bilateral elbow symptoms recorded, a VA examination is required to determine the likelihood that the Veteran suffers an elbow disability attributed to service, or that the elbow symptoms are attributed to an undiagnosed illness as a result of the Veteran's service in the Persian Gulf.


Sinusitis and Nasal Allergies

As it is unclear if the Veteran has a current, chronic disability relating to his sinuses, a VA examination is warranted.

The Veteran reported some symptoms relating to sinusitis during service.  In August 2009, the Veteran was noted to have sinus trouble and be taking medication to treat sinuses.  The November 2010 VA examination, however, found no diagnosis and normal sinuses upon separation from service.  A June 2016 VA treatment record noted sinusitis.

As it is unclear whether the Veteran suffers from a chronic sinusitis disability as related to service, a VA examination is warranted for an opinion on the nature of any present, chronic sinusitis disability.

Further, a VA examination is required to determine the extent to which the Veteran suffers from a chronic allergy condition with onset in or relating to service.  

Under 38 C.F.R. § 3.380, seasonal or other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.

The Veteran reported symptoms relating to nasal allergies during service.  A June 1999 STR notes allergies, and a May 2010 note reflects that the Veteran reported allergy symptoms including sneezing and difficulty breathing upon exposure to dust and pollen.  

The November 2010 VA examination diagnosed nasal allergies with chronic breathing problems, upon separation from service.  An August 2016 VA treatment record noted Allergic Rhinitis.

While the first indication of nasal allergy symptoms was in service and diagnosis of nasal allergies was made within one year of discharge, it is unclear the extent to which the allergies are acute diseases, healing without residuals.  A VA examiner's opinion is required to enter a clarifying opinion.


Hemorrhoids

As it is unclear if the Veteran has a current disability of hemorrhoids, as related to his service, a VA examination is warranted.

STRs in August 2009 and May 2010 note hemorrhoids.  An October 2008 note reflects that the Veteran complained of hemorrhoids and was treated for perianal abscess.  

The November 2010 VA examination found no diagnosis of hemorrhoids, upon separation from service.  

An August 2016 VA examination found diagnosis of hemorrhoids and prescribed medication.

In light of the November 2010 VA examination finding no diagnosis of hemorrhoids, a VA examination is warranted for a clarifying opinion on the nature and etiology of any present, chronic hemorrhoid disability.

Gum disease

As it is unclear if the Veteran has a current disability of gum disease, to include an undiagnosed illness, a VA examination is warranted.

Tooth and mouth pain is noted in service, for example, in a March 2010 record.  A December 2010 VA examination was conducted, which found gum sensitivity and history of daily pain, however, no pathology was found.

In light of the gum symptoms recorded, a VA examination is required to determine the likelihood that the symptoms are attributed to undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  

All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed heart disability, also claimed as chest pain condition.

The examiner is asked to address:

(a)  Please determine any diagnoses from November 2010 to present with symptoms of chest pain.

(b)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any disabilities identified were incurred in, caused or aggravated by the Veteran's service.

(c)  Please determine whether is it at least as likely as not (50 percent or greater probability) that any disabilities identified were caused or permanently aggravated by the Veteran's service-connected hypertension.  Please consider the August 1985 STR noting atypical chest pain was possibly secondary to hypertension.

(d)  The examiner is asked to particularly consider the STRs, as stated above, containing complaints of chest pain and shortness of breath, and diagnosis of left ventricular hypertrophy and angina pectoris.

(e)  Please also explain the likelihood that chest pain may be attributed to (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms.

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of any bilateral elbow disability.

The examiner is asked to address:

(a)  Please determine any diagnoses from November 2010 to present in regard to the bilateral elbows.  

(b)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any disabilities identified were incurred in, caused or aggravated by the Veteran's service.

(c)  Please also explain the likelihood that bilateral elbow symptoms noted in the November 2010 VA exam, including symptoms of bilateral elbow tingling, limitation of motion, tenderness, and flare-ups, may be attributed to (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms.

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of any sinus disability.

The examiner is asked to address:

(a)  Please determine any diagnoses from November 2010 to present in regard to the sinuses, to include sinusitis as diagnosed in June 2016 VA treatment records.  Please specify whether any sinusitis noted is acute or chronic.

(b)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any chronic disabilities identified were incurred in, caused or aggravated by the Veteran's service.

(c)  Please discuss the STRs, in particular that in August 2009, the Veteran was noted to have sinus trouble and be taking medication to treat sinuses.  

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

5.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of Allergic Rhinitis.

The examiner is asked to address:

(a)  In regard to the Veteran's diagnosed nasal allergies, to include Allergic Rhinitis, please specify whether any diagnosis of allergies noted is acute or chronic.  Please note that seasonal or other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  

(b)  If a chronic disability of allergies is noted, please indicate, to the extent possible, the onset of that chronic disability.  

(c)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any chronic disability of nasal allergies identified were incurred in, caused or aggravated by the Veteran's service.

(d)  In addressing the above inquiries, please address the nasal allergy symptoms reported during service, and to the extent possible, opine whether these symptoms represent an acute or chronic allergy condition.  A June 1999 STR notes allergies, and a May 2010 note reflects that the Veteran reported allergy symptoms including sneezing and difficulty breathing upon exposure to dust and pollen.  

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

6.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of any hemorrhoid disability.

The examiner is asked to address:

(a)  Please determine any diagnoses from November 2010 to present in regard to the claimed hemorrhoid disability, to include hemorrhoids as diagnosed in August 2016 VA treatment records.  

(b)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any disabilities identified were incurred in, caused or aggravated by the Veteran's service.

(c)  Please address the complaints of hemorrhoids noted in the STRs.

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

7.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of any gum disease disability.

The examiner is asked to address:

(a)  Please determine any diagnoses from November 2010 to present in regard to the claimed gum disease disability.  

(b)  Please determine whether it is at least as likely as not (50 percent or greater probability) that any disabilities identified were incurred in, caused or aggravated by the Veteran's service.

(c)  Please also explain the likelihood that gum and tooth pain and sensitivity may be attributed to (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms.

A complete rationale is requested.  If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

8.  For all aforementioned exams, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

9.  Readjudicate the Veteran's claims of service connection of left ventricular hypertrophy claimed as chest pain, bilateral elbow condition, sinusitis, nasal allergies, hemorrhoids and gum disease.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


